CHARLES J. SCHUCK, Judge.
This claim, presented by Dr. J. W. Hartigan of Morgan-town, West Virginia, is for medical services rendered to one Lonnie Newbraugh for some fifty-three visits extending from August 28, 1945, to November 6, 1946, amounting to $265.00, together with medical attendance rendered William Newbraugh amounting to $40.00, making a total of $805.00. The medical services in question seem to have *160been made necessary by reason of injuries sustained by the said Lonnie Newbraugh and William Newbraugh while employed as miners near Morgantown, West Virginia.
A careful reading of the record before this court reveals that it is a claim that should be presented to and considered by the state compensation commission or department.
The state, by its assistant attorney general, accordingly moved to dismiss the claim on the ground that the state court of claims was without jurisdiction.
The act creating the court of claims, under the title “Claims Excluded” specifically provides that any claim for disability or death benefits under chapter 23 of the West Virginia code (workmen’s compensation act) is excluded from consideration by this court and deprives us of any jurisdiction to consider and determine matters arising under the compensation act in question.
The motion by the state is therefore sustained and the claim dismissed from further consideration by this court.